                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                     WESTERN DIVISION (KANSAS CITY)
______________________________________________________________________________

SHANNON EMERY,                                               CASE NO. 4:21-cv-00088-FJG
         Plaintiff,

       vs.                                                   JUDGE Fernando J. Gaitan, Jr.

WELLS FARGO, N.A.; and
TRANSUNION, LLC;
            Defendants.
______________________________________________________________________________

         TRANS UNION, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
                        AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

       Trans Union, LLC (“Trans Union”), by counsel, responds to Plaintiff’s Complaint (the

“Complaint”) as follows. For the Court’s convenience, Plaintiff’s allegations are set forth verbatim

with Trans Union’s responses immediately following.

                                PRELIMINARY STATEMENT

       1.      Mr. Emery files this action for breach of contract and for actual, statutory and

punitive damages, costs and attorney’s fees brought pursuant to the Fair Credit Reporting Act,

15 U.S.C. § 1681 et seq. (“FCRA”) which relates to the proper dissemination and use of consumer

credit and other financial information.

       ANSWER:         Trans Union denies that it violated the FCRA (or any other law). Trans

Union denies that Plaintiff is entitled to any damages, costs, fees or other relief from or against

Trans Union. Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.




                                             Page 1 of 24
                                   JURISDICTION & VENUE

       2.      This Court has jurisdiction over this matter pursuant to Section 478.070 of the

Revised Statutes of Missouri and Article V, Section 14 of the Missouri Constitution.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       3.      Venue in this District is proper in that Mr. Emery resides here, Defendant transacts

business here and the conduct complained of occurred here.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

                                             PARTIES

       4.      Mr. Emery is a natural person and resident of Missouri.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       5.      The debt relevant to this dispute was incurred in the course of attempts at and actual

acquisition of property or services for personal, family or household use, so Mr. Emery is a

“consumer” as that term is defined the FCRA at 15 U.S.C. § 1681a(c).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       6.      Wells Fargo Bank, N.A (“Wells Fargo”) is a corporation that regularly transacts

business in Missouri. Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. and

is included in any reference to “Wells Fargo” as any distinction is immaterial for the purposes of

the facts alleged below.




                                             Page 2 of 24
        ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        7.      Wells Fargo regularly, and in the course of business furnishes information to

various consumer reporting agencies and is a “furnisher” of information as contemplated by FCRA

§ 1681s-2(a) & (b).

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        8.      TransUnion, LLC. (“TransUnion”) is a corporation regularly conducting business

in the State of Missouri. TransUnion is a “consumer reporting agency,” (“CRA”) as defined

15 U.S.C. §1681a(f) and engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports, as defined in

15 U.S.C. §1681a(d), to third parties.

        ANSWER:         Trans Union admits that it is a Delaware limited liability company with its

principal place of business in Chicago, Illinois. Trans Union admits that it is a “consumer reporting

agency” as that term is defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. Trans

Union states that the remaining allegations of this paragraph are legal conclusions and, so stating,

denies them.

                                   STATEMENT OF FACTS

        9.      Mr. Emery repeats, re-alleges, and incorporates by reference all paragraphs above

as if fully rewritten here.




                                             Page 3 of 24
       ANSWER:          Trans Union reasserts its answers and responses set forth herein.

       10.     On or about June 24, 2015, Mr. Emery filed a complaint (“2015 Complaint,”

attached hereto as Exhibit A and incorporated by reference here) in the district court for the

Western District of Missouri alleging that Wells Fargo violated the 15 U.S.C. §1681 et seq., the

Fair Credit Reporting Act (“FCRA”) by reporting inaccurate information regarding a certain

mortgage account. (“The Account”).

       ANSWER:          Trans Union states that the document identified as “Exhibit A” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       11.     On or about May 17, 2016, Mr. Emery and Wells Fargo entered a settlement

agreement (“Settlement” filed concurrently under seal as Exhibit B).

       ANSWER:          Trans Union states that the document identified as “Exhibit B” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       12.     The Settlement is to be interpreted under the laws of Missouri.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       13.     In relevant portion of the Settlement, Wells Fargo obtained a release by Mr. Emery

for the claims alleged in the 2015 Complaint.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.




                                             Page 4 of 24
       14.     Wells Fargo also obtained Mr. Emery’s agreement to indemnify and defend Wells

Fargo against all future claims of Mr. Emery’s against Wells Fargo related to reporting of the

Account on credit reports.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

       15.     The cardinal principle of contract interpretation is to ascertain the intention of the

parties and to give effect to that intent. Butler v. Mitchell-Hugeback, Inc., 895 S.W.2d 15, 21 (Mo.

banc 1995).

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       16.     The terms of a contract are read as a whole to determine the intention of the parties

and are given their plain, ordinary, and usual meaning. Id.; City of Harrisonville v. Public Water

Supply Dist. No. 9 of Cass County, 49 S.W.3d 225, 231 (Mo.App. WD 2001).

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       17.     Additionally, each term of a contract is construed to avoid rendering other terms

meaningless. City of Harrisonville, 49 S.W.3d at 231.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       18.     A construction that attributes a reasonable meaning to all the provisions of the

agreement is preferred to one that leaves some of the provisions without function or sense. Id.




                                             Page 5 of 24
       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       19.     “It is a ‘well-established rule of construction that a contract provision exempting

one from liability for his or her negligence will never be implied but must be clearly and explicitly

stated.’” Alack v. Vic Tanny International, Inc., 923 S.W.2d 330, 334 (Mo. banc 1996) quoting

Poslosky v. Firestone Tire and Rubber Co., 349 S.W.2d 847, 850 (Mo. 1961).

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       20.     “The words ‘negligence’ or ‘fault’ or their equivalents must be used conspicuously

so that a clear and unmistakable waiver and shifting of risk occurs.” Alack, 923 S.W.2d at 337-38.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       21.     “Additionally, there is no question that one may never exonerate oneself from

future liability for intentional torts or for gross negligence, or for activities involving the public

interest.” Alack, 923 S.W.2d at 337.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       22.     The FCRA prohibits Wells Fargo from furnishing inaccurate information to the

CRAs. 15 U.S. Code § 1681s-2a.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       23.     Wells Fargo and Mr. Emery could not have agreed to allow Wells Fargo to submit

inaccurate information to the CRAs.




                                              Page 6 of 24
          ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

          24.   In context of the 2015 Complaint, Wells Fargo and Mr. Emery necessarily agreed

in the Settlement on the correct reporting of the Account, as this is indispensable to effectuate the

intention of the parties.

          ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

          25.   In the context of the 2015 Complaint, the agreement that Wells Fargo would

continue reporting accurately is so clearly within the contemplation of the parties that Wells Fargo

and Mr. Emery deemed it unnecessary to express it.

          ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

          26.   It is legally necessary that Wells Fargo agreed to report the Account as the parties

agreed it should be reported, as otherwise the Settlement would be an agreement against public

policy.

          ANSWER:       Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

          27.   Had, at the time of formation, Wells Fargo told Mr. Emery that the Settlement

would allow Wells Fargo to report information either Wells Fargo or Mr. Emery believed to be

inaccurate, Mr. Emery would have insisted on an express provision stating that Wells Faro had to

report accurately.

          ANSWER:       Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).




                                             Page 7 of 24
        28.     The Settlement did not completely cover Wells Fargo’s future reporting in explicit

language, as the Settlement, read as a whole and in context of the lawsuit discussed within it,

clearly implies an agreement that Wells Fargo would continue reporting the Account accurately

from the date of the Settlement and going forward.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        29.     The Settlement was intended to resolve any dispute about how the Account should

be reported on credit reports and obligated Wells Fargo to avoid erroneous reporting on the

Account.

        ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

        30.     Wells Fargo, however, only has control over the information it furnishes to the

CRAs.

        ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

        31.     Where a CRA ignores information furnished by Wells Fargo or independently

creates errors on a credit report, Wells Fargo does not have the authority to force a CRA to change

the credit report.

        ANSWER:        As Plaintiff’s allegations are stated and absent a proper definition of the

terms employed Trans Union states that it lacks knowledge or information at this time sufficient

to form a belief about the truth of these allegations as they apply to Trans Union, which has the

effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or information

sufficient to form a belief about the truth of the remaining allegations, which has the effect of a




                                             Page 8 of 24
denial under Rule 8(b)(5). Trans Union states that the remaining allegations of this paragraph

are legal conclusions and, so stating, denies them.

       32.     After executing the settlement, Emery discovered inaccurate information reported

about the Account on his credit reports, which Emery understood to be the fault of the CRAs,

specifically, TransUnion, LLC (“TransUnion”).

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       33.     Mr. Emery disputed the inaccurate information through online disputes without

success on multiple occasions.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       34.     Pursuant to § 168li of the FCRA, the CRAs investigated the Account for accuracy.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       35.     As part of their investigation of Mr. Emery’s dispute, the CRAs sent notice of Mr.

Emery’s dispute to Wells Fargo.




                                             Page 9 of 24
       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       36.     Pursuant to § 1681s-2(b) of the FCRA, Wells Fargo was then obligated to

investigate the disputed information for accuracy and report the results to the CRAs.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       37.     Pursuant to § 1681s-2(b) of the FCRA, Wells Fargo was obligated to update and

correct its reporting for any furnished information was inaccurate regarding The Account to all

CRAs to whom Wells Fargo had previously reported the Account.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       38.     On information and belief, Wells Fargo sent correspondence to the CRAs with

whom Mr. Emery disputed the Account providing inaccurate information regarding the Account,

including current status, account balance and/or payment history.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).




                                            Page 10 of 24
       39.     In response to Mr. Emery’s dispute, the CRAs reported to Mr. Emery that the

Account had been either verified or updated by Wells Fargo but continued to report inaccurate

information.

       ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       40.     On or about March 2, 2020, Wells Fargo sent Emery a letter (attached hereto as

Exhibit C and incorporated by reference) admitting that there was an “issue related to the reporting

of [the Account]” and “Wells Fargo’ addressed the issue and updated the information [Wells

Fargo] provided about the account to the consumer reporting agencies.” (emphasis added).

       ANSWER:         Trans Union states that the document identified as “Exhibit C” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

       41.     Mr. Emery does not know the precise date that Wells Fargo began sending

inaccurate information to TransUnion and will need discovery to ascertain when Wells Fargo’s

erroneous reporting began damaging him by causing his credit reports to be inaccurate.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       42.     Between May 17, 2016 and March 2, 2020, Wells Fargo furnished inaccurate

information about the Account to the credit reporting agencies, causing the agencies, specifically




                                             Page 11 of 24
including TransUnion to publish inaccurate and incomplete information about Mr. Emery on Mr.

Emery’s credit report.

       ANSWER:           Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       43.     Wells Fargo breached the Settlement by reporting inaccurate information to the

CRAs, specifically including TransUnion.

       ANSWER:           Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       44.     As a direct and proximate result of Wells Fargo’s breach, Mr. Emery has been

denied the benefit of the bargain that Mr. Emery struck with Wells Fargo, which benefit was that

Wells Fargo report accurate information about the Account to the CRAs.

       ANSWER:           Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       45.     As a direct and proximate result of Wells Fargo’s breach, Mr. Emery has suffered

financial loss, loss of creditworthiness, loss of credit opportunity, damage to reputation,

expenditure of significant time, energy and out-of-pocket costs, considerable distress, mental

anguish, worry, frustration, fear and embarrassment, which damages were the foreseeable

consequences of Wells Fargo’s breach.




                                             Page 12 of 24
        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                                     CLAIMS FOR RELIEF

                              COUNT I: BREACH OF CONTRACT

        46.     Mr. Emery repeats, re-alleges, and incorporates by reference all paragraphs above

as if fully rewritten here.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        47.     On May 17, 2016 Mr. Emery and Wells Fargo entered an agreement that, in relevant

part, Wells Fargo would report accurate information about the Account to the CRAs. This

agreement was memorialized in the Settlement, a true and accurate copy of which is attached as

Exhibit B.

        ANSWER:         Trans Union states that the document identified as “Exhibit B” speaks for

itself. Trans Union states that it lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations, which has the effect of a denial under Rule 8(b)(5).

        48.     Mr. Emery fulfilled his obligations under the Settlement.

        ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

        49.     Wells Fargo breached the Settlement by reporting inaccurate information to the

CRAs on or after May 17, 2016, specifically including TransUnion.




                                             Page 13 of 24
       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       50.     As a result of Wells Fargo’s breach Mr. Emery has suffered financial loss, loss of

creditworthiness, loss of credit opportunity, damage to reputation, expenditure of significant time,

energy and out-of-pocket costs, considerable distress, mental anguish, worry, frustration, fear and

embarrassment, which damages were the foreseeable consequences of Wells Fargo’s breach.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       51.     Mr. Emery has employed legal counsel to pursue recovery against Wells Fargo for

breach of contract and has incurred legal fees and expenses in connection therewith.

       ANSWER:         Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

       52.     Pursuant to the Settlement, Mr. Emery is entitled to recover his reasonable

attorneys’ fees and expenses of this action.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       WHEREFORE, Mr. Emery prays for judgment on this Claim for Relief in his favor and

against Wells Fargo for:

       a)      Actual damages in an amount to be determined by a jury and expected to exceed

               $25,000; and

       b)      Reasonable costs and attorneys’ fees; and




                                               Page 14 of 24
        c)      For such other relief as the Court deems just and proper.

        ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

     COUNT II: Negligent or Willful Violations of 15 U.S.C. § 1681s-2 by Wells Fargo

        53.     Mr. Emery repeats, re-alleges, and incorporates by reference all paragraphs above

as if fully rewritten here.

        ANSWER:         Trans Union reasserts its answers and responses set forth herein.

        54.     Within two years prior to filing this suit, Mr. Emery disputed the accuracy of Wells

Fargo’s reporting on the Account to multiple CRAs, specifically including TransUnion.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

        55.     On information and belief, Wells Fargo received notice that Mr. Emery had

disputed the accuracy of Wells Fargo’s reporting of the Account.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).




                                             Page 15 of 24
         56.   Pursuant to the FCRA, 15 U.S.C. § 1681s-2(b), Wells Fargo must perform a

reasonable investigation of information furnished to CRAs when a Consumer disputes the

accuracy with the CRAs.

         ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

         57.   Wells Fargo reasonably should have investigated to discover whether Wells Fargo

knew or had good cause to believe the information furnished regarding the Account was

inaccurate.

         ANSWER:        Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

         58.   Wells Fargo knew and/or reasonably should have known that Wells Fargo was

reporting inaccurate information about the Account, without any dispute or notice from Mr.

Emery.

         ANSWER:        Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

         59.   An unreasonable, cursory review of Mr. Emery’s dispute and Wells Fargo’s records

would have revealed good cause to believe the reporting was inaccurate as the information being

reported did not match Wells Fargo’s internal records.

         ANSWER:        Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.




                                             Page 16 of 24
       60.     Even an unreasonable, cursory review of Mr. Emery’s dispute and Wells Fargo’s

records would have revealed good cause to believe the reporting was inaccurate as Mr. Emery and

Wells Fargo had previously litigated this issue.

       ANSWER:          Trans Union states that it lacks knowledge or information sufficient to form

a belief about the truth of these allegations, which has the effect of a denial under Rule 8(b)(5).

Trans Union states that the remaining allegations of this paragraph are legal conclusions and, so

stating, denies them.

       61.     Wells Fargo would have known its reporting was not accurate if Wells Fargo had

performed a reasonable investigation in good faith.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       62.     A reasonable, good faith investigation would have resulted in Wells Fargo changing

their representation of the Account.

       ANSWER:          Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       63.     Wells Fargo did not conduct a reasonable investigation in that Wells Fargo’s

“validation” of its reporting must either be the result of failure to review Wells Fargo’s records or

a mere pretextual review and “validation” regardless of actual merit.

       ANSWER:          Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       64.     Wells Fargo failed to perform a reasonable, good-faith investigation and then

continued reporting inaccurate information about the Account to the CRAs.




                                             Page 17 of 24
       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       65.     By willfully conducting a pretextual or less than a reasonable investigation into

Plaintiff’s disputes, Wells Fargo willfully violated § 1681s-2(b)(l).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       66.     In the alternative, by failing to conduct a reasonable investigation into Plaintiff’s

disputes, Wells Fargo negligently violated § 1681s-2(b)(l).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       67.     As a direct and proximate result of Wells Fargo’s willful and/or negligent refusal

to comply with the FCRA as described herein, Mr. Emery has suffered loss and damage including,

but not limited to: financial loss, loss of creditworthiness, loss of credit opportunity, damage to

reputation, expenditure of significant time, energy and out-of-pocket costs, considerable distress,

mental anguish, worry, frustration, fear and embarrassment, entitling Plaintiff to an award of actual

damages as determined by the jury, plus attorney’s fees and the costs of this action, pursuant to 15

U.S.C. § 1681o.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).




                                             Page 18 of 24
       68.     Wells Fargo’s complete and utter indifference as to its obligations under the FCRA

reveals a conscious disregard of the rights of Plaintiff, and the injuries suffered by Plaintiff are

attended by circumstances of fraud, malice, and willful and wanton misconduct, calling for an

assessment of punitive damages against Wells Fargo, pursuant to 15 U.S.C. § 1681n(a)(2).

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

       WHEREFORE Mr. Emery prays for judgment on this Claim for Relief in his favor and

against Wells Fargo, and for the following relief:

       (a)     Actual damages sustained in an amount determined by a jury;

       (b)     Statutory damages of not less than $100 and not more than $1000 on each willful

               violation of the FCRA;

       (c)     Punitive damages in an amount to be determined by the jury;

       (d)     Reasonable attorney’s fees and costs; and

       (e)     Any further relief as deemed appropriate and just by this Honorable Court.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union as they do not constitute allegations asserted against it, pursuant to

Rule 8(b)(1)(B), and thus are considered denied or avoided under Rule 8(b)(6).

                 COUNT III: Violations of 15 U.S.C. § 1681 By TransUnion

       69.     Mr. Emery repeats, realleges, and reasserts the allegations contained in the above

paragraphs and incorporates them as if specifically set forth at length herein.

       ANSWER:         Trans Union reasserts its answers and responses set forth herein.




                                            Page 19 of 24
        70.     TransUnion prepared, compiled, issued, assembled, transferred, published and

otherwise reproduced consumer reports regarding Mr. Emery as that term is used and defined

under 15 U.S.C. § 1681a.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5). Trans Union states that the remaining allegations of this paragraph are legal

conclusions and, so stating, denies them.

        71.     Said reports contained information about Mr. Emery that was false, misleading, and

inaccurate.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations, which has the effect of a denial under

Rule 8(b)(5).

        72.     TransUnion negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Mr. Emery, in violation of 15 U.S.C. § 1681e(b).

        ANSWER:         Trans Union denies the allegations contained in this paragraph.

        73.     Specifically, Mr. Emery informed TransUnion that Wells Fargo had been

inaccurately reporting the Account, and Wells Fargo changed the information Wells Fargo was

reporting to TransUnion on or about March 2, 2020.

        ANSWER:         Trans Union states that it lacks knowledge or information at this time

sufficient to form a belief about the truth of these allegations as they apply to Trans Union, which

has the effect of a denial under Rule 8(b)(5). Trans Union states that it lacks knowledge or




                                              Page 20 of 24
information sufficient to form a belief about the truth of the remaining allegations, which has the

effect of a denial under Rule 8(b)(5).

       74.     A reasonable investigation would have uncovered the fact that Wells Fargo had

voluntarily admitted and/or taken steps demonstrating that Wells Fargo had been providing

inaccurate information to TransUnion, substantiating Mr. Emery’s claim.

       ANSWER:         Trans Union states that the allegations of this paragraph are legal

conclusions and, so stating, denies them.

       75.     After receiving Mr. Emery’s dispute regarding the Account, TransUnion

negligently and willfully failed to conduct a reasonable investigation as required by 15 U.S.C.

§ 1681i.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       76.     As a direct and proximate result of TransUnion’s willful and/or negligent refusal to

comply with the FCRA as described herein, Mr. Emery has suffered loss and damage including,

but not limited to: financial loss, loss of creditworthiness, loss o: credit opportunity, damage to

reputation, expenditure of significant time, energy and out of-pocket costs, distress, mental

anguish, worry, frustration, fear and embarrassment.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.

       77.     TransUnion’s conduct, action and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined b) a jury pursuant to

15 U.S.C. § 1681n. In the alternative, TransUnion was negligent entitling the Plaintiff to recover

actual damages under 15 U.S.C. § 1681o.

       ANSWER:         Trans Union denies the allegations contained in this paragraph.




                                            Page 21 of 24
       WHEREFORE, Mr. Emery prays that this court grant him a judgment against TransUnion

for:

       (f)     Actual damages sustained in an amount determined by a jury;

       (g)     Statutory damages of not less than $100 and not more than $1000 on each willful

               violation of the FCRA;

       (h)     Punitive damages in an amount to be determined by the jury;

       (i)     Reasonable attorney’s fees and costs; and

       (j)     Any further relief as deemed appropriate and just by this Honorable Court.

       ANSWER:         Trans Union denies that Plaintiff is entitled to any damages, costs, fees or

other relief from or against Trans Union.

                                         JURY DEMAND

       Plaintiff respectfully demands a jury trial on all issues so triable.

       ANSWER:         Trans Union denies that the statements contained in this paragraph require

a response from Trans Union.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff has failed to state a claim against Trans Union upon which relief may be

granted.

       2.      Plaintiff’s state law and common law claims are pre-empted by the Fair Credit

Reporting Act, 15 U.S.C. § 1681, et seq.

       3.      Trans Union’s reports concerning Plaintiff were true or substantially true.

       4.      Trans Union has at all times followed reasonable procedures to assure maximum

possible accuracy of its credit reports concerning Plaintiff.




                                             Page 22 of 24
         5.    Plaintiff’s claims are barred, in whole or in part, by the applicable statute of

limitations.

         6.    Plaintiff’s claims are barred, in whole or in part, by 15 U.S.C. §§ 1681h(e) and/or

1681t.

         7.    At all relevant times, Trans Union acted within the absolute and qualified privileges

afforded it under the FCRA, the United States Constitution, applicable State Constitutions and the

common law.

         8.    Plaintiff’s claims are barred, in whole, or in part, by the equitable theories of

estoppel, waiver and laches.

         9.    Plaintiff has failed to take reasonable steps to mitigate his damages, if any.

         10.   Plaintiff’s damages are the result of acts or omissions committed by Plaintiff.

         11.   Plaintiff’s damages are the result of acts or omissions committed by the other

parties over whom Trans Union has no responsibility or control.

         12.   Plaintiff’s damages are the result of acts or omissions committed by non-parties to

this action over whom Trans Union has no responsibility or control.

         13.   Any claim for exemplary or punitive damages asserted by Plaintiff violates Trans

Union’s rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and

Fourteenth Amendments to the United States Constitution and the analogous provisions of

applicable State Constitutions and under the First Amendment of the United States Constitution

and the analogous provisions of applicable State Constitutions.

         14.   Trans Union reserves the right to assert additional defenses as may become

apparent through additional investigation and discovery.




                                            Page 23 of 24
       WHEREFORE, Defendant Trans Union, LLC, by counsel, denies that Plaintiff is entitled

to judgment or to any of the relief sought, and respectfully requests that judgment be entered in its

favor and against Plaintiff on all counts set forth in the Complaint, and that Trans Union, LLC, be

awarded its costs incurred in defending this action, along with such other relief as this Court deems

equitable and just.


                                                        Respectfully submitted,

                                                        s/Todd A. Lubben
                                                        Todd A. Lubben, Esq. (MO #54746)
                                                        Brown & James, P.C.
                                                        800 Market Street, Suite 1100
                                                        St. Louis, MO 63101-2000
                                                        Telephone: 314-421-3400
                                                        Fax: 314-242-5480
                                                        E-Mail: tlubben@bjpc.com

                                                        Counsel for Defendant Trans Union, LLC

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 23rd day of February, 2021. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the Court’s
electronic filing.

 Keith Williston, Esq.
 willistonkeith@yahoo.com


                                                        s/Todd A. Lubben
                                                        Todd A. Lubben, Esq. (MO #54746)
                                                        Brown & James, P.C.
                                                        800 Market Street, Suite 1100
                                                        St. Louis, MO 63101-2000
                                                        Telephone: 314-421-3400
                                                        Fax: 314-242-5480
                                                        E-Mail: tlubben@bjpc.com

                                                        Counsel for Defendant Trans Union, LLC




                                             Page 24 of 24
